Citation Nr: 1548636	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-15 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lumbar spine condition, to include as secondary to service-connected right and left knee disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for a right knee disability and a cervical spine disability were remanded in April 2015 along with the claim currently on appeal.  Following development conducted pursuant to the Board's April 2015 remand, the Agency of Original Jurisdiction (AOJ) granted service connection for cervical spine intervertebral disc disease and right knee degenerative joint disease in a September 2015 rating decision.  As the issues on appeal have been granted, those issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the April 2015 Board remand, the Veteran was afforded a new VA examination in connection with his claim for service connection for a lumbar spine disability in August 2015.  While the examiner did state that the Veteran's service-connected left knee disability did not cause the lumbar spine disability, the examiner did not address whether the Veteran's lumbar spine disability could have been aggravated by his service-connected left knee disability.  Additionally, an August 2007 treatment record that was associated with the file after the Board's April 2015 remand suggests a possible relationship between the Veteran's lumbar spine disability and his now service-connected right knee degenerative joint disease.  Thus, given the foregoing, the Board finds that an addendum opinion is necessary.


Secondary service connection may be established for a disability that is caused 
by a service connected disability or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 
F.3d 1341, 1346-47 (Fed. Cir. 2002).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims file to the examiner  who conducted the August 2015 examination, if available, to obtain an addendum opinion.  The claims file and electronic treatment records must be reviewed by the examiner.  If the original examiner is not available, the claims file should be forwarded to an examiner of similar qualifications to obtain the requested addendum.  If a new examination is deemed necessary to respond to the request, one should be scheduled.

Following review of the claims file and electronic VA treatment records, the examiner should provide an opinion regarding the following:

a. Is the Veteran's currently diagnosed lumbar spine disability at least as likely as not (50 percent or greater probability) caused by his service-connected right knee degenerative joint disease, to include any gait disturbance or falls associated with the right knee giving way; or caused by the combined effects of 
his service-connected right and left knee disabilities?  Please explain why or why not.

b. If the current lumbar spine disability is         not caused by the service-connected knee disability(ies), is it at least as likely as not   that the lumbar spine degenerative arthritis, intervertebral disc syndrome, or multilevel disc disease has been permanently worsened beyond normal progression (as opposed to temporary exacerbation of symptoms) by the service-connected right knee degenerative joint disease and/or residuals of meniscectomy of the Veteran's left knee?  Please explain why or why not.

c. If the examiner finds that the Veteran's lumbar spine disability was permanently worsened beyond natural progression (aggravated) by his service-connected right and/or left knee disabilities, the examiner should attempt to quantify the degree of worsening attributed to the service-connected knee conditions beyond the baseline level of the lumbar spine disability.

2. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




